Exhibit 10.1

CONTRIBUTION AGREEMENT

BY AND AMONG

STRATEGIC STORAGE TRUST, INC.

AND

STRATEGIC STORAGE OPERATING PARTNERSHIP, L.P., AS CONTRIBUTEE,

AND

STRATEGIC STORAGE HOLDINGS, LLC,

AS CONTRIBUTOR

DATED AS OF SEPTEMBER 4, 2014



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of
September 4, 2014, by and among Strategic Storage Trust, Inc., a Maryland
corporation (“SST”), and Strategic Storage Operating Partnership, L.P., a
Delaware limited partnership (the “Operating Partnership”) (SST and the
Operating Partnership collectively referred to as “Contributee”), on the one
hand, and Strategic Storage Holdings, LLC, a Delaware limited liability company
(“SSH” or “Contributor”), on the other hand. Contributee and SSH are
collectively referred to as the “Parties”, and each, a “Party”. Capitalized
terms used in this Agreement shall have the meanings ascribed to such terms in
Article 9 to this Agreement.

R E C I T A L S

WHEREAS, SSH is the parent company of Strategic Storage Advisor, LLC, the
advisor to SST (the “Advisor”), and Strategic Storage Property Management, LLC,
the property manager for SST (the “Property Manager”);

WHEREAS, SSH is engaged in the self storage advisory and management business
(the “Business”) and owns certain operating assets including, but not limited
to, (i) intellectual property, including without limitation the “SmartStop®”
brand and all trademarks associated therewith, all “Strategic Storage” related
trademarks and certain Domain Names, (ii) processes, practices, procedures and
workforce, (iii) property, plant and equipment, and (iv) the membership
interests in five (5) wholly-owned subsidiaries, the Advisor, the Property
Manager, Strategic Storage Opportunities, LLC, Strategic Storage Realty Group,
LLC (“SSRG”) and Strategic Capital Markets Group, LLC;

WHEREAS, SSRG owns a 100% membership interest in (i) Strategic Storage Property
Management II, LLC, the property manager for Strategic Storage Trust II, Inc.,
(“SST II”) a public, non-traded, self storage real estate investment trust,
focused on stabilized properties, and (ii) SS Growth Property Management, LLC,
the property manager for Strategic Storage Growth Trust, Inc. (“SSGT”), a
private REIT in registration to become a public, non-traded, self storage REIT
focused on opportunistic properties;

WHEREAS, SSRG owns a 97.5% membership interest (with 100% voting rights) in
(i) Strategic Storage Advisor II, LLC, the advisor for SST II, and (ii) SS
Growth Advisor, LLC, the advisor for SSGT; and

WHEREAS, Contributee and SSH desire to enter into a self-administration
transaction in which SSH contributes and the Operating Partnership receives and
accepts the Contributed Assets.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the above recitals, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

ARTICLE 1

CONTRIBUTION OF ASSETS

1.1 Contribution of the Contributed Assets. On and subject to the terms and
conditions of this Agreement, at the Closing, SSH agrees to contribute, convey,
transfer, irrevocably assign and deliver to the Operating Partnership the assets
set forth on, or described in, Schedule 1.1 (collectively, the “Contributed
Assets”), in exchange for the Contribution Value, except as provided herein,
free and clear of all Encumbrances, and at the Closing, the Operating
Partnership agrees to accept contribution of, the Contributed Assets and assume
the Assumed Liabilities, if any, in exchange for the Contribution Value.

1.2 Excluded Assets. Notwithstanding anything to the contrary contained herein,
the Contributed Assets shall not include any of the rights, properties or assets
set forth on, or described in Schedule 1.2 (collectively, the “Excluded
Assets”).

1.3 Assumed Liabilities. On the terms and subject to the conditions set forth in
this Agreement, including without limitation Section 7.2, at the Closing, the
Contributee shall assume from SSH the liabilities or obligations of SSH set
forth on, or described in, Schedule 1.3 (each an “Assumed Liability” and,
collectively, the “Assumed Liabilities”) and thereafter pay, perform and
otherwise discharge the Assumed Liabilities in accordance with their terms.
Except for the Assumed Liabilities, nothing contained in any Transaction
Document shall be interpreted or construed to result in the assumption by the
Contributee, or result in the Contributee becoming in any way liable for, any
Liabilities of SSH, including without limitation Liabilities associated with
SSH’s operation of its Business prior to the Effective Date (each an “Excluded
Liability” and, collectively, the “Excluded Liabilities”).

1.4 Consideration.

(a) For the Contributed Assets, at the Closing, the Operating Partnership shall
(i) deliver to SSH in immediately available funds $18,000,000 (the “Cash
Portion”) and (ii) issue and deliver to SSH 773,395 units of limited partnership
interest in the Operating Partnership (the “OP Units”) having the agreed value
set forth on Schedule 1.4 (the “Unit Portion;” the Cash Portion and the Unit
Portion referred to collectively as the “Contribution Value”).

(b) Notwithstanding anything to the contrary contained in any Transaction
Document, the Contributee reserves the right to postpone the delivery of any
portion or all of the Contribution Value that is payable in immediately
available funds (the “Deferred Portion”) to a date that is that Business Day,
which is not later than ninety (90) days next following the Closing Date (the
“Deferred Payment Date”) and which is specified in a notice in writing (which
also shall specify the Deferred Portion) to SSH on the Closing Date. From and
after the Closing Date, the balance of the Deferred Portion, outstanding from
time to time, shall bear and accrue interest at that minimum rate of interest
per annum that under applicable IRS regulations will avoid the imputation of
interest to the Deferred Portion or any part thereof (the “Deferred Portion
Interest”). The Deferred Portion, together with all accrued and unpaid Deferred
Portion Interest, shall be due and payable in one lump sum in immediately
available funds on the Deferred Payment Date; provided, however, that the
Contributee reserves the right to prepay any

 

2



--------------------------------------------------------------------------------

part or all of the Deferred Portion, together with accrued but unpaid interest
thereon in immediately available funds at any time and from time to time prior
to the Deferred Payment Date.

1.5 Assignment of Certain Contracts. Subject to Section 1.6, at the Closing,
effective as of the Effective Date, the Operating Partnership shall succeed to
the rights and privileges of SSH, and shall, and SST will cause the Operating
Partnership to, perform at and after the Effective Date as an Assumed Liability,
all Contracts and Permits of SSH that are set forth on Schedule 1.5 (the
“Assigned Contracts”).

1.6 Consent of Third Parties. Notwithstanding anything to the contrary contained
in any Transaction Document, to the extent that the assignment of all or any
portion of any of the Assigned Contracts shall require the consent of the other
party thereto or any third Person, or if any Permit is non-assignable or
assignable only with the consent of the Governmental Entity issuing the same or
any third Person, then in any and all such instances, this Agreement shall not
constitute an agreement to assign any such Assigned Contracts or Permits, if
such an assignment would constitute a breach or violation thereof. In order,
however, to provide the Operating Partnership the full realization and value of
such Assigned Contracts and Permits, SSH and the Contributee shall take all
commercially reasonable actions and do or cause to be done all commercially
reasonable things in cooperation with one another as shall be necessary or
proper to assure that the rights of SSH under such Assigned Contracts or Permits
shall be preserved for the benefit of, the Operating Partnership and transferred
or issued to the Operating Partnership when such third Person consent, or in the
case of Permits consent of, or the issuance of a replacement Permit in the name
of the Operating Partnership, is received.

1.7 Tax Treatment. The acquisition of the Contributed Assets from SSH by the
Operating Partnership in exchange for OP Units and immediately available funds
is intended to qualify as a tax-deferred contribution of assets to the Operating
Partnership in exchange for OP Units under Code Section 721; provided, however,
to the extent required by Code Section 707, the receipt of immediately available
funds by SSH shall be treated as in consideration for the exchange for a
pro-rata portion of the Contributed Assets. Contributee and SSH each hereby
agree to report the transactions contemplated herein for all income tax purposes
(including, without limitation, for purposes of reporting on any income tax
returns filed by Contributee and SSH) in a manner that is consistent with the
provisions of this Section 1.7 and none of the Parties shall take any position
(whether in audits, or Tax Returns or otherwise) that is inconsistent with the
provisions of this Section 1.7 unless required to do so by applicable Law.

1.8 Apportionment. All governmental charges and assessments and Taxes that are
customarily apportioned as between contributees and contributors, including
without limitation prepaid fees and other charges for Permits with respect to
the operation of the SSH Business, shall be apportioned pro rata between SSH and
the Operating Partnership on a per diem basis as of the Effective Date. If bills
for such charges and assessments have not been issued as of the Closing Date, or
if the amount of such charges and assessments for the then current year is not
then known, the apportionment of such charges through and including the
Effective Date shall be made at Closing on the basis of the prior year’s
charges. After the Closing, upon receipt of the bills for the year in which the
Closing occurs, the Parties shall apportion the actual amount of

 

3



--------------------------------------------------------------------------------

such charges or assessments as of the Effective Date, and, if any Party has paid
more than its proper share thereof at the Closing, the other Party shall
promptly reimburse such Party for the amount so expended by wire transfer of
immediately available funds to an account or accounts designated by the
Operating Partnership or SSH, as the case may be.

ARTICLE 2

CLOSING DELIVERIES

2.1 Closing. The closing of the contribution and exchange of the Contributed
Assets, as the case may be (the “Closing”), is taking place contemporaneously
with the execution and delivery of this Agreement and all other Transaction
Documents by the Parties who or which are parties thereto at the offices of
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, 3414 Peachtree Road, Suite
1600, Atlanta, Georgia 30326, at 10:00 am, prevailing Atlanta, Georgia time on
Thursday, September 4, 2014 (the “Closing Date”), effective as of the Effective
Date.

2.2 Closing Deliveries by SSH. On the Closing Date, SSH shall deliver or cause
to be delivered to SST or the Operating Partnership, as SST shall specify:

(a) A Bill of Sale, Assignment and Assumption Agreement, substantially in the
form set forth as Exhibit A (a “Bill of Sale and Assumption Agreement”), duly
executed by SSH, assigning and transferring SSH’s Personal Property and
effecting the assumption of the Assumed Liabilities;

(b) An Assignment of Trademarks Agreement, substantially in the form set forth
as Exhibit B (an “Assignment of Trademarks Agreement”), duly executed by SSH;

(c) An Assignment of Contracts, substantially in the form set forth as Exhibit C
(an “Assignment of Contracts Agreement”), duly executed by SSH, assigning and
transferring SSH’s Assigned Contracts;

(d) An Assignment of Domain Names, substantially in the form set forth as
Exhibit D (an “Assignment of Domain Names”), duly executed by Contributee;

(e) An assignment in form and substance reasonably acceptable to SST of SSH’s
right, title and interest in all of the membership interests in the Property
Manager;

(f) An assignment in form and substance reasonably acceptable to SST of SSH’s
right, title and interest in all of the membership interests in Strategic
Storage Opportunities, LLC;

(g) An assignment in form and substance reasonably acceptable to SST of SSH’s
right, title and interest in all of the membership interests in SSRG;

(h) An assignment in form and substance reasonably acceptable to SST of SSH’s
right, title and interest in all of the membership interests in Strategic
Capital Markets Group, LLC;

 

4



--------------------------------------------------------------------------------

(i) Any SSH Required Third Party Consents received on or before the Closing
Date;

(j) A certificate of the Secretary of SSH, certifying as to:

(i) Resolutions of SSH’s managers and members, if necessary, authorizing the
execution, delivery and performance of the Transaction Documents to which SSH is
a party, and

(ii) The incumbency of any and all SSH officers or managers, executing the
Transaction Documents on behalf of SSH;

(k) A good standing certificate, dated not earlier than ten (10) days next
preceding the Closing Date, for SSH from its jurisdiction of formation or
organization;

(l) A TriNet Novation and Assumption, duly executed by SSH; and

(m) Such other certificates, opinions, documents or instruments as may
reasonably be requested of SSH by Contributee, consistent with the terms of and
transactions contemplated by this Agreement, including without limitation copies
of the (A) Limited Partner Interest Contribution Agreement, (B) Acquisition Fee
Tail Agreement, (C) Termination Agreement 1, (D) Termination Agreement 2,
(E) Termination Agreement 3, and (F) Churchill Contribution Agreement, each duly
executed by the Affiliates of SSH which are parties thereto.

2.3 Closing Deliveries by Contributee. On the Closing Date, SST shall, or shall
cause the Operating Partnership to, deliver:

(a) The cash portion of the Contribution Value to SSH by wire transfer of
immediately available funds, as applicable, pursuant to the terms of
Section 1.4;

(b) Issuance of the OP Units to SSH, in accordance with Section 1.4(a);

(c) The Bill of Sale and Assumption Agreement, duly executed by Contributee;

(d) The Assignment of Trademarks Agreements, referred to in Section 2.2(b) duly
executed by Contributee;

(e) The Assignment of Domain Names, referred to in Section 2.2(d), duly executed
by Contributee;

(f) The Assignment of Contracts Agreement, referred to in Sections 2.2(c), duly
executed by Contributee;

(g) The assignment referred to in Section 2.2(e), duly executed by the
Contributee;

 

5



--------------------------------------------------------------------------------

(h) The assignment referred to in Section 2.2(f), duly executed by the
Contributee;

(i) The assignment referred to in Section 2.2(g), duly executed by the
Contributee;

(j) The assignment referred to in Section 2.2(h), duly executed by the
Contributee;

(k) A certificate of the Secretary of SST, certifying as to:

(i) Resolutions of SST’s directors and stockholders, if necessary, authorizing
the execution, delivery and performance of the Transaction Documents to which
SST is a party, and

(ii) The incumbency of any and all SST officers, executing the Transaction
Documents on behalf of SST;

(l) A certificate of the Secretary of the general partner of the Operating
Partnership, certifying as to:

(i) Resolutions of the general partner of the Operating Partnership and the
limited partners, if necessary, authorizing the execution, delivery and
performance of the Transaction Documents to which the Operating Partnership is a
party, and

(ii) The incumbency of any and all officers of the general partner of the
Operating Partnership, executing the Transaction Documents on behalf of the
Operating Partnership;

(m) Good standing certificates, dated not earlier than ten (10) days next
preceding the Closing Date, for SST, the general partner of the Operating
Partnership and the Operating Partnership, respectively, from their respective
jurisdictions of formation or organization;

(n) A TriNet Novation and Assumption, duly executed by the Operating
Partnership; and

(o) Such other certificates, opinions, documents or instruments as may
reasonably be requested of SST and/or the Operating Partnership by SSH,
consistent with the terms of, and the transactions contemplated by, this
Agreement, including without limitation a copy of the (A) Limited Partner
Interest Contribution Agreement, (B) Acquisition Fee Tail Agreement,
(C) Termination Agreement 1, (D) Termination Agreement 2, (E) Termination
Agreement 3, and (F) Churchill Contribution Agreement, each duly executed by the
Affiliates of SST, which are parties thereto.

 

6



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SSH

SSH represents and warrants to Contributee as follows:

3.1 Organization and Good Standing. SSH is a limited liability company duly
organized, validly existing, and in good standing under the Limited Liability
Company Act of the State of Delaware as amended. SSH is duly authorized to
conduct its business and is in good standing under the applicable Laws of each
jurisdiction where such qualification is required. SSH has the requisite power
and authority necessary to own or lease its properties and to carry on its
business as presently conducted and in which it currently proposes to engage.
SSH has delivered complete and correct copies of its Organizational Documents,
as amended to date. SSH is in compliance with its Organizational Documents.
There is no pending or to SSH’s Knowledge threatened Action for the dissolution,
liquidation or insolvency of SSH.

3.2 Power and Authority; Enforceability. SSH has all requisite limited liability
company power and authority to enter into each of the Transaction Documents to
which it is a party and to consummate the transactions contemplated hereby or
thereby. The execution and delivery of each of the Transaction Documents by SSH
and the consummation by SSH of the transactions contemplated hereby or thereby
have been duly authorized by all necessary limited liability company action on
its part. Each of the Transaction Documents has been, or upon execution and
delivery will be, duly executed and delivered by SSH and assuming the due
authorization, execution and delivery of such Transaction Documents by the other
Parties thereto, will constitute, the valid and binding obligations of SSH,
enforceable against SSH in accordance with their terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

3.3 No Conflict; Required Consents. The execution and delivery of the
Transaction Documents by SSH does not, and the performance by SSH of the
transactions contemplated hereby or thereby will not, (a) violate, conflict
with, or result in any breach of any provision of its Organizational Documents,
(b) violate, conflict with, or result in a violation or breach of, or constitute
a default (with or without due notice or lapse of time or both) under, or permit
the termination of, or result in the acceleration of, or entitle any Person to
accelerate any obligation of SSH, or result in the loss of any benefit, or give
rise to the creation of any Encumbrance on any property or asset of SSH under
any of the terms, conditions or provisions of any material instrument or
obligation to which any property or asset of SSH may be bound or subject, or
(c) materially violate any Law applicable to SSH or by which or to which any
property or asset of SSH is bound or subject. Schedule 3.3 sets forth a complete
and accurate list of each consent, approval, waiver and authorization that is
required to be obtained by SSH from, and each notice that is required to be made
by SSH to, any Person in connection with the execution, delivery and performance
by SSH of this Agreement (the “SSH Required Third Party Consents”).

3.4 Capitalization. The equity capitalization of SSH is as forth on Schedule
3.4(a) hereto. Except as set forth on Schedule 3.4(a), there are no rights of
any kind, written or oral,

 

7



--------------------------------------------------------------------------------

granted by SSH to acquire any interest in SSH. The equity capitalization of each
subsidiary of SSH is as set forth on Schedule 3.4(b) hereto. Except as set forth
on Schedule 3.4(b), there are not rights of any kind, written or oral, granted
by any subsidiary of SSH to acquire any interest in such subsidiary of SSH.

3.5 Financial Statements; Absence of Changes or Events.

(a) Schedule 3.5(a) contains: (i) the audited balance sheets of SSH as of
December 31, 2012 and 2013, respectively, and the related statements of income
and cash flows for the fiscal years then ended; and (ii) the unaudited balance
sheet of SSH as of March 31, 2014, and the related statements of income for the
three months then ended (collectively, the “Financial Statements”). Except as
set forth therein or in Schedule 3.5(a), the Financial Statements have been
prepared in accordance with GAAP, applied on a basis consistent with SSH’s prior
practices, are consistent with SSH’s books and records, and in all material
respects present accurately and fairly the financial position, results of
operations and cash flows of SSH as of their respective dates and for the
respective periods covered thereby in accordance with GAAP; provided, however,
that such unaudited financial statements are subject to year-end audit
adjustments, none of which are expected as of the date hereof to be material.

(b) Except as set forth in Schedule 3.5(b), to SSH’s Knowledge, there is no
material Liability, whether accrued, absolute, fixed, contingent, or otherwise
that is not reflected in the Financial Statements, other than (1) Liabilities
incurred in the ordinary course of business, consistent with past practice since
March 31, 2014, or (2) any such Liability which would not be required to be
presented in financial statements or the notes thereto prepared in conformity
with GAAP.

(c) Except as set forth in Schedule 3.5(c), since March 31, 2014, SSH has
conducted its Business only in the ordinary course of business, consistent with
past practice. Without limiting the foregoing, since such date, with respect to
its Business, neither has there been any material change in the business, nor in
the assets, liabilities, condition (financial or otherwise), results of
operations or prospects of SSH’s Business (other than changes in the ordinary
course of business, none of which changes, individually or in the aggregate, has
had or reasonably could be expected to have a Material Adverse Effect);

3.6 Absence of Undisclosed Liabilities. Except as set forth in Schedule 3.6, to
SSH’s Knowledge, SSH does not have any material obligation or Liability (whether
known or unknown, accrued, absolute, contingent, unliquidated or otherwise,
whether due or to become due and regardless of when asserted), other than
(a) Liabilities set forth on the Liabilities side of the Financial Statements,
and (b) Liabilities which have arisen after March 31, 2014 in the ordinary
course of business (none of which is a material Liability resulting from breach
of Contract or violation of Law, including any Environmental Law).

3.7 Compliance with Applicable Laws. Except as set forth in Schedule 3.7,
(a) SSH possesses, and to SSH’s Knowledge is in compliance in all material
respects with, all Permits, approvals, franchises, Laws and registrations with
Governmental Entities required to operate SSH’s Business and own, lease or
otherwise hold the Contributed Assets under applicable Law; (b) SSH has
conducted its Business and is now doing so in material compliance with all

 

8



--------------------------------------------------------------------------------

applicable Laws; (c) all material Permits required for the conduct of SSH’s
Business in the ordinary course of business, consistent with past practices, are
in force and effect, and there are no Actions pending, or to SSH’s Knowledge
threatened, that seek the revocation, cancellation, suspension or any material
adverse modification of any such Permits; and (d) as of the Closing Date, SSH
has not received any written notice of any investigation commenced or pending by
any Governmental Entity with respect to SSH or the Contributed Assets. On the
Closing Date, effective as of the Effective Date such Permits which will be
transferred to the Operating Partnership, to the extent permissible to be so
transferred under applicable Law, will constitute, to SSH’s Knowledge, all of
the Permits required for the Operating Partnership to own and use the
Contributed Assets and operate of the Business in the ordinary course of
business, consistent with past practices commencing the Effective Date.

3.8 Legal Proceedings. Except as set forth in Schedule 3.8, (a) there are
neither Actions pending, or to SSH’s Knowledge threatened, against SSH, its
Business or any material property or asset of SSH by or before any arbitrator or
Governmental Entity, nor is there any material investigation relating to SSH or
any property or asset of SSH pending, or to SSH’s Knowledge threatened, by or
before any arbitrator or Governmental Entity; (b) there is no Order outstanding
against SSH or affecting any property or asset of SSH; and (c) there is no
Action pending, or to SSH’s Knowledge threatened, against SSH relating to the
transactions contemplated by this Agreement.

3.9 Real Property. Except as set forth on Schedule 3.9, SSH does not own or
lease any real property.

3.10 Availability, Title to and Condition of Contributed Assets. The Contributed
Assets constitute all the assets, properties, rights and goodwill necessary for
the conduct of the Business as presently conducted in the ordinary course of
business, consistent with past practices. All of SSH’s material Personal
Property, whether owned or leased, has been maintained in accordance with
reasonable and customary business practice and is in good operating condition,
ordinary wear and tear excepted. SSH has good and defensible title to all
Contributed Assets that it purports to own, free and clear of any Encumbrances.
Except as set forth in Schedule 3.10, SSH is not in material default under any
lease agreement for Personal Property to which SSH is a party.

3.11 Taxes. Except as set forth on Schedule 3.11, (a) SSH has timely filed all
Tax Returns required to be filed by it; (b) all such Tax Returns were correct
and complete in all material respects; (c) SSH has paid all Taxes due and owing
(whether or not shown on any Tax Return) or are being contested in good faith;
(d) SSH is not currently the beneficiary of any extension of time within which
to file any Tax Return; (e) there are no liens for Taxes (other than Taxes not
yet due and payable or which are being contested in good faith) upon any of the
Contributed Assets; (f) no foreign, federal, state, or local tax audits or
Actions on the part of any Taxing Authority are pending, or to SSH’s Knowledge
are being conducted with respect to SSH; (g) SSH has not waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency; (h) the Contributed Assets are not subject to
any joint venture, partnership or other arrangement or Contract that is treated
as partnership for federal, state, local or foreign Tax purposes; and (i) no
written claim against SSH has been received by SSH from a Taxing Authority that
SSH is or may be subject to taxation by that jurisdiction and in which SSH does
not file Tax Returns.

 

9



--------------------------------------------------------------------------------

3.12 Contracts. Schedule 3.12 contains a list of Contracts exceeding $10,000 in
value relating to SSH’s Business or by which SSH or any assets or properties of
SSH (including any Contributed Assets) are bound or affected (irrespective of
whether SSH or any Affiliate thereof is a party thereto) (collectively, the “SSH
Contracts”). SSH has delivered to Contributee a correct and complete copy of
each written agreement listed in Schedule 3.12 and a written summary setting
forth the terms and conditions of each oral agreement referred to therein. With
respect to each SSH Contract listed on Schedule 3.12, except as disclosed on
Schedule 3.12, (i) the agreement is legal, valid, binding and in force and
effect in accordance with its terms; (ii) SSH is not, and to SSH’s Knowledge, no
other Person who or which is a party to a SSH Contract listed on Schedule 3.12,
is in material breach or default, and no material event has occurred (or is
reasonably likely to occur) which with notice or lapse of time (or both) would
constitute a material breach or default, or permit termination, modification, or
acceleration under, such SSH Contract; (iii) to SSH’s Knowledge, no other party
to a SSH Contract listed on Schedule 3.12 has repudiated or threatened to
repudiate any provision of any such SSH Contract; and (iv) the Operating
Partnership’s acquisition of the Contributed Assets at the Closing, effective as
of the Effective Date, will not give rise to a material breach, default or
violation by SSH of any SSH Contract listed on Schedule 3.12 and will not
require the consent or approval of any Third Party except as otherwise set forth
on Schedule 3.12.

3.13 Employee Benefit Matters.

(a) Attached hereto as Schedule 3.13(a) are that certain (i) Service Agreement,
bearing a start date of March 16, 2010, between TriNet HR Corporation
(individually or collectively, with any affiliates, successors or assignees
thereof, “TriNet”) and SSH, as amended (the “Service Agreement”); and
(ii) Consent to Novation and Assumption of TriNet Contract, dated as of
September 4, 2014, as the same may be amended from time to time (the “TriNet
Novation and Assumption”). SSH is in compliance in all material respects with
the provisions of the Service Agreement that are binding upon SSH; SSH has no
Knowledge of the existence of facts that with the giving of notice, the passage
of time or both would constitute a material default under the Service Agreement
by SSH; and assuming the due authorization of, and execution by, TriNet and the
Operating Partnership, the TriNet Novation and Assumption is binding upon SSH.

(b) SSH has provided Contributee a list, derived solely from TriNet, and not
independently verified by SSH, as of the date of this Agreement, of each
“employee benefit plan” (within the meaning of Section 3(3) of ERISA) that is
maintained or sponsored by TriNet that is available to Worksite Employees (or
their eligible dependents) (each a “TriNet Plan” and collectively, the “TriNet
Plans”).

(c) To its Knowledge, neither the SSH nor its ERISA Affiliates have ever
maintained, established, sponsored, participated in, or contributed to, any
employee benefit plan that: (i) is subject to Title IV of ERISA; (ii) is a
“multiemployer plan” within the meaning of Section 3(37) of ERISA; or
(iii) promises or provides retiree medical or other retiree welfare benefits to
any Person other than as required under COBRA or other applicable legal

 

10



--------------------------------------------------------------------------------

requirements. For purposes of this Agreement, “ERISA Affiliate” shall mean any
other corporation or trade or business controlled by, controlling, or under
common control with, SSH (within the meaning of Code Section 414 or
Section 4001(a)(14) or 4001(b) of ERISA).

(d) To SSH’s Knowledge, (i) no actions, suits, or claims (other than routine
claims for benefits in the ordinary course of business) are pending or
threatened with respect to any TriNet Plan, (ii) no audit or investigation by
the IRS, the DOL or other Governmental Entity is pending or threatened with
respect to any TriNet Plan, and (iii) each TriNet Plan has been maintained by
TriNet in all material respects in compliance with the applicable provisions of
ERISA, the Code and other applicable Laws.

(e) Except as set forth on Schedule 3.13(e), all contributions and other
payments required to be made by SSH to TriNet under the Service Agreement at or
before the Effective Date with respect to, or on behalf of, any TriNet Plan in
which Worksite Employees are participants, have been paid or accrued. SSH has
paid or reimbursed, or accrued amounts sufficient to pay or reimburse, TriNet
for insurance premiums for benefits provided on or before the Effective Date
under the insured TriNet Plans for Worksite Employees, who are participants, and
has paid or accrued all amounts due on or before the Effective Date as
contributions under each TriNet Plan in which a Worksite Employee is
participating that is a pension plan within the meaning of Section 3(2) of
ERISA. To SSH’s Knowledge, there are no outstanding liabilities under any TriNet
Plan other than liabilities for benefits to be paid in the ordinary course to
participants in each such TriNet Plan and their beneficiaries.

3.14 Labor. To SSH’s Knowledge, except as set forth on Schedule 3.14, (a) SSH is
not a party to any collective bargaining agreement; (b) no application or
petition for an election, or for certification, of a collective bargaining agent
is pending; (c) there has not been, there is not presently pending or existing,
and there is not threatened, any strike, slowdown, picketing or work stoppage or
employee grievance process involving SSH; (d) no manager or officer of SSH has
received written notice that there is pending or threatened against or affecting
SSH any Action relating to the alleged violation of any Law pertaining to labor
relations, including any charge or complaint filed with the National Labor
Relations Board, and there is no organizational activity or other labor dispute
against or affecting SSH; and (e) there is no lockout of any employees by SSH.

3.15 Employees.

(a) All material payments that were required to be made, or accrued, by SSH on
or before July 31, 2014 were made or accrued as of such date with respect to, or
on behalf of, any Worksite Employee in accordance with the Service Agreement.

(b) Except as listed on Schedule 3.15(b), TriNet has not advised SSH that
(i) any Worksite Employees are on a leave of absence for any reason, including
without limitation a leave of absence for short or long term disability or a
leave of absence under the Family Medical Leave Act of 1993, as amended, or the
Uniformed Services Employment and Reemployment Rights Act of 1994, as amended,
or (ii) that TriNet has received any notice that any Worksite Employees have
planned a leave of absence that would commence after the Closing Date.

 

11



--------------------------------------------------------------------------------

(c) Schedule 3.15(c) sets forth in all material respects for Worksite Employees
the aggregate vacation, leave or other paid time-off (together, “PTO”) as of
July 31, 2014.

3.16 Insurance.

(a) Schedule 3.16 accurately sets forth, with respect to each insurance policy
maintained by, or at the expense of, or for the direct benefit of, SSH in
connection with its Business or the Contributed Assets: (i) the name of the
insurance carrier that issued such policy and the policy number of such policy;
(ii) whether such policy is a “claims made” or an “occurrences” policy; (iii) a
description of the coverage provided by such policy and the material terms and
provisions of such policy (including all applicable coverage limits, deductible
amounts and co-insurance arrangements and any non-customary exclusions from
coverage); (iv) the annual premium payable with respect to such policy, and the
cash value (if any) of such policy; and (v) a description of any material claims
pending, and any material claims that have been asserted since January 1, 2012,
with respect to such policy or any predecessor insurance policy. Each of the
policies identified in Schedule 3.16 is valid, enforceable and in force and
effect and has been issued by an insurance carrier that is to SSH’s Knowledge
solvent, financially sound and reputable. All of the information contained in
the applications submitted in connection with said policies to the Knowledge of
SSH was (at the times said applications were submitted) accurate and complete in
all material respects, and to SSH’s Knowledge, all premiums and other amounts
owing with respect to said policies were paid in full on a timely basis.

(b) Schedule 3.16 identifies each insurance claim made by SSH in connection with
its Business or the Contributed Assets since January 1, 2012. To SSH’s
Knowledge, except as set forth on Schedule 3.16, no event has occurred, and no
condition or circumstance exists, that might (with or without notice or lapse of
time) directly or indirectly give rise to or serve as a basis for any such
insurance claim. SSH has not received: (i) any written notice or other
communication (in writing or otherwise) regarding the actual or possible
cancellation or invalidation of any of the policies identified in Schedule 3.16
or regarding any actual or possible adjustment in the amount of the premiums
payable with respect to any of such policies; (ii) any written notice or
communication regarding any actual or possible refusal of coverage under, or any
actual or possible rejection of any claim under, any of the policies identified
in Schedule 3.16; or (iii) any indication that the issuer of any of the policies
identified in Schedule 3.16 may be unwilling or unable to perform any of its
obligations thereunder.

3.17 Subsidiaries. Except for the subsidiaries listed in Schedule 3.4(b), SSH
does not directly or indirectly own any equity or similar interest in, or any
interest convertible into, or exchangeable or exercisable for, any equity or
similar interest in, any limited liability company, corporation, partnership,
joint venture or other business entity.

3.18 Intellectual Property.

(a) Schedule 3.18(a) lists each Mark currently used by SSH in the operation of
its Business in the ordinary course of business, consistent with past practices.
To SSH’s actual knowledge, based solely upon the files and records of SSH’s
intellectual property counsel, unless otherwise set forth on Schedule 3.18(a),
all such Marks (i) have been registered with the

 

12



--------------------------------------------------------------------------------

United States Patent and Trademark Office or with a corresponding state office,
(ii) are currently in compliance in all material respects with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), (iii) are valid and enforceable,
and (iv) not subject to any Actions or maintenance fees or Taxes that are or
will become due within 90 days after the Closing Date. To SSH’s actual
knowledge, based solely upon the files and records of SSH’s intellectual
property counsel, no Mark listed on Schedule 3.18(a) and except as otherwise
described on such Schedule 3.18(a) has been, or is now involved in any pending
Action that opposes or seeks invalidation or cancellation of any such Mark, and
to SSH’s actual knowledge without independent investigation, no such Action is
threatened. To SSH’s actual knowledge without independent investigation, all
products and materials used by SSH in connection with the Business and
containing one or more of such Marks bear any legal notice required by
applicable Law, except where the failure to do so is unlikely to result in a
Material Adverse Effect.

(b) Schedule 3.18(b) lists each Domain Name used by SSH in the operation of its
Business in the ordinary course of business, consistent with past practices. To
SSH’s Knowledge, all Domain Names listed on Schedule 3.18(b) that have been
registered are (i) currently in compliance in all material respects with all
formal legal requirements, (ii) valid and enforceable, and (iii) not subject to
any Actions or maintenance fees or Taxes that are or will become due within 90
days after the Closing Date.

(c) SSH owns or has the right to use pursuant to Contract all Intellectual
Property necessary to operate its Business in the ordinary course of business,
consistent with past practices immediately prior to the Closing. Each such item
of Intellectual Property that is used by SSH in the operation of its Business
will be owned or available for use by Contributee on or after the Effective Date
on the same material terms and conditions. To SSH’s Knowledge, it has taken all
reasonably necessary action to maintain and protect each item of Intellectual
Property that it owns or uses, unless the failure to take any such action could
not reasonably be expected to result in a Material Adverse Effect.

(d) SSH has delivered to Contributee copies of all written documentation in its
possession that evidences its ownership (or other right to use), its right to
maintain and prosecute (if applicable), and support, each item of Intellectual
Property used by SSH in the operation of its Business. With respect to each item
of Intellectual Property, to SSH’s Knowledge: (i) SSH possesses all right,
title, and interest in and to the item, free and clear of any Encumbrance;
(ii) each item is not subject to any outstanding Order; (iii) no Action is
pending, or threatened (and there is no basis therefor), which challenges the
enforceability, use, or ownership of the item; and (iv) except as set forth on
Schedule 3.18(d)(iv), SSH has not agreed to indemnify any Person for, or
against, any interference, infringement, misappropriation, or other conflict
with respect to each such item.

3.19 Securities Law Matters; Transfer Restrictions.

(a) SSH acknowledges that the Operating Partnership intends the offer and
issuance of the OP Units to be exempt from registration under the Securities Act
and applicable state securities Laws by virtue of (i) the status of SSH as an
“accredited investor” within the meaning of the federal securities Laws, and
(ii) Regulation D promulgated under Section 4(2) of

 

13



--------------------------------------------------------------------------------

the Securities Act (“Regulation D”), and that the Operating Partnership will
rely in part upon the representations and warranties made by SSH in this
Agreement in making the determination that the offer and issuance of the OP
Units qualify for exemption under Rule 506 of Regulation D as an offer and sale
only to “accredited investors.”

(b) SSH is an “accredited investor” within the meaning of the federal securities
Law, particularly Regulation D.

(c) SSH will acquire the OP Units for its own account and not with a view to, or
for sale in connection with, any “distribution” thereof within the meaning of
the Securities Act. SSH does not intend or anticipate that SSH will rely on this
investment as a principal source of income.

(d) SSH has sufficient knowledge and experience in financial, Tax, and business
matters to enable it to evaluate the merits and risks of investment in the OP
Units. SSH has the ability to bear the economic risk of acquiring the OP Units.
SSH acknowledges that (i) the transactions contemplated by this Agreement
involve complex Tax consequences for SSH, and SSH is relying solely on the
advice of SSH’s own Tax advisors in evaluating such consequences; (ii) the
Operating Partnership has not made (nor shall it be deemed to have made) any
representations or warranties as to the Tax consequences of such transaction to
SSH; and (iii) references in this Agreement to the intended Tax effect of the
transactions contemplated hereby shall not be deemed to imply any representation
by the Operating Partnership as to a particular Tax effect that may be obtained
by SSH. SSH remains solely responsible for all Tax matters relating to SSH.

(e) SSH has been supplied with, or had access to, information to which a
reasonable investor would attach significance in making an investment decision
to acquire the OP Units and any other information SSH has requested. SSH has had
an opportunity to ask questions of, and receive information and answers from,
the Operating Partnership and SST concerning the Operating Partnership, SST, the
OP Units, the contribution of the Contributed Assets and the SST common shares
into which the OP Units may be converted, and to assess and evaluate any
information supplied to SSH by the Operating Partnership or SST, and all such
questions have been answered, and all such information has been provided to the
satisfaction of SSH.

(f) SSH acknowledges that SSH is aware that there are substantial restrictions
on the transferability of the OP Units and that the OP Units will not be
registered under the Securities Act or any state securities Laws, and SSH has no
right to require that they be so registered. SSH agrees that any OP Units it
acquires will not be sold in the absence of registration unless such sale is
exempt from registration under the Securities Act and applicable state
securities Laws. SSH acknowledges that SSH shall be responsible for compliance
with all conditions on transfer imposed by any Governmental Entity or
self-regulatory entity administering the securities Laws and for any expenses
incurred by the Operating Partnership for legal or accounting services in
connection with reviewing a proposed transfer or issuing opinions in connection
therewith.

 

14



--------------------------------------------------------------------------------

(g) SSH understands that no Governmental Entity (including the United States
Securities and Exchange Commission (the “SEC”)) has made, or will make, any
finding or determination as to the fairness of an investment in the OP Units
(including, as to SSH, the Unit Portion determined pursuant to Section 1.4(a)).

(h) SSH understands that there is no established public, private or other market
for the OP Units to be issued to SSH hereunder, and it is not anticipated that
there will be any public, private or other market for such OP Units in the
foreseeable future.

(i) SSH understands that Rule 144 promulgated under the Securities Act is not
currently available with respect to the sale of OP Units.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE OPERATING PARTNERSHIP

AND SST

The Operating Partnership and SST, jointly and severally, represent and warrant
to SSH, as follows:

4.1 Organization and Related Matters. Each of the Operating Partnership and SST
is a limited partnership or corporation duly organized or incorporated, validly
existing and in good standing under the Laws of its jurisdiction of organization
or incorporation. Each of the Operating Partnership and SST has all necessary
limited partnership or corporate power and authority to carry on its business as
now being conducted.

4.2 Authority. Each of the Operating Partnership and SST has all requisite
limited partnership or corporate power and authority to enter into each of the
Transaction Documents to which the Operating Partnership or SST is a party and
to consummate the transactions contemplated hereby or thereby. The execution and
delivery of each of the Transaction Documents by the Operating Partnership and
SST and the consummation by the Operating Partnership and SST of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary limited partnership or corporate action on the part of the Operating
Partnership and SST, respectively. Each of the Transaction Documents has been,
or upon execution and delivery will be, duly executed and delivered and
constitute, or upon execution and delivery will constitute, the valid and
binding obligations of the Operating Partnership and SST, enforceable against
the Operating Partnership and SST in accordance with their terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and to general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity).

4.3 No Conflicts. The execution and delivery of the Transaction Documents by the
Operating Partnership and SST does not, and the performance by the Operating
Partnership and SST of the transactions contemplated hereby or thereby will not,
(a) violate, conflict with, or result in any breach of any provision of the
Operating Partnership’s and SST’s respective Organizational Documents,
(b) violate, conflict with, or result in a violation or breach of, or constitute
a default (with or without due notice or lapse of time or both) under, or permit
the

 

15



--------------------------------------------------------------------------------

termination, or result in the acceleration, of, or entitle any party to
accelerate, any obligation of the Operating Partnership or SST, or result in the
loss of any benefit, or give rise to the creation of any Encumbrance on any
property or asset of the Operating Partnership or SST under any of the terms,
conditions or provisions of any instrument or obligation to which any property
or asset of the Operating Partnership or SST may be bound or subject, except in
each case any such violation, which, individually or in the aggregate, would not
have a Material Adverse Effect on SST, the Operating Partnership or either of
them, or (c) violate any Law applicable to the Operating Partnership or SST or
by or to which any property or asset of the Operating Partnership or SST is
bound or subject.

4.4 Issuance of Units. The OP Units, when issued and delivered in compliance
with the provisions of this Agreement, will be duly authorized, validly issued,
fully paid and, except as provided in the Operating Partnership Agreement and
except as affected by Section 17-607 of the Delaware Revised Uniform Limited
Partnership Act, non-assessable. The OP Units will be free of any Encumbrances
created by the Operating Partnership or SST; provided, however, that the OP
Units are subject to restrictions on transfer under federal and state securities
Laws and as otherwise set forth in the Operating Partnership’s Limited
Partnership Agreement. The OP Units will not be issued in violation of any
preemptive rights or rights of first refusal granted by the Operating
Partnership or SST.

4.5 Tax Status of the Operating Partnership. The Operating Partnership has at
all times during its existence been properly treated as a partnership and not as
an association or publicly traded partnership taxable as a corporation for
federal income tax purposes. Each subsidiary of the Operating Partnership has at
all times during its existence been properly treated as either a “disregarded
entity” or a partnership and not as an association or publicly traded
partnership taxable as a corporation for federal income tax purposes, other than
Strategic Storage TRS, Inc., a wholly-owned subsidiary of the Operating
Partnership, which is taxable as a corporation for federal income tax purposes
as a taxable REIT subsidiary.

4.6 REIT Status. SST elected to qualify as a REIT for federal income tax
purposes for the taxable year ended December 31, 2008. Commencing with such
taxable year, SST was organized and as of the Closing Date, has operated in such
a manner as to qualify for taxation as a REIT under the Code.

4.7 Legal Proceedings. Except as set forth on Schedule 4.7, there are no Actions
pending, or to the Knowledge of SST or the Operating Partnership threatened,
against the Operating Partnership or SST, their respective businesses or any of
their respective material properties or assets by, or before any arbitrator or
Governmental Entity, neither is there any investigation relating to the
Operating Partnership or SST or any property or asset of the Operating
Partnership or SST pending, or to the Knowledge of SST or the Operating
Partnership threatened, by or before any arbitrator or Governmental Entity, in
each case which would reasonably be expected to have a Material Adverse Effect
on SST or the Operating Partnership. There is no Order of any Governmental
Entity or arbitrator outstanding against the Operating Partnership or SST or any
property or asset of the Operating Partnership or SST which would reasonably be
expected to have a Material Adverse Effect on either of them. There is no Action
pending, or to the Knowledge of SST or the Operating Partnership threatened,
against the

 

16



--------------------------------------------------------------------------------

Operating Partnership or SST that in any way relates to the Contributed Assets
or the transactions contemplated by this Agreement, including without limitation
any such Action seeking to enjoin in any way the consummation thereof.

4.8 Disclosure. Each of the Operating Partnership and SST has fully provided SSH
with all the information that SSH has requested for deciding whether to acquire
the OP Units. Neither this Agreement (including all the exhibits and schedules
hereto) nor any other statements or certificates made or delivered in connection
with the offering or issuance of the OP Units pursuant hereto contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading in light of the
circumstances under which they were made.

ARTICLE 5

COVENANTS

5.1 Covenants Against Disclosure.

(a) Except as may be required by Law, SSH and its Affiliates agree not to
(i) disclose to any Person in any manner, directly or indirectly, any
confidential information or data, whether of a technical or commercial nature,
the ownership of which is transferred to the Operating Partnership pursuant to
this Agreement, or (ii) use, or permit or assist, by acquiescence or otherwise,
any Person to use, in any manner, directly or indirectly, any such information
or data, except to the extent that SSH has retained rights therein as provided
herein and excepting disclosure of such data or information as is at the time
generally known to the public or otherwise in the public domain and which did
not become so generally known or a part of the public domain through any breach
of any provision of this Section 5.1(a) hereof by SSH.

(b) The initial press release and public disclosures, including a Form 8-K to be
filed with the SEC by SST, relating to this Agreement and the transactions
contemplated herein shall be made solely by SST; provided, however, that the
Parties shall be permitted to make any public disclosures regarding this
Agreement or the transactions contemplated hereby that are necessary to fulfill
public disclosure requirements of any Governmental Entity or required to be made
by applicable Law or Order.

5.2 Reasonable Efforts. Upon the terms and subject to the conditions set forth
in this Agreement, each of the Parties agrees to use their respective
commercially reasonable efforts to take, or cause to be taken, or as appropriate
to refrain from taking, all actions, and to do, or cause to be done, or as
appropriate to refrain from doing, all things reasonably necessary, proper or
advisable to consummate, in the most expeditious manner practicable, the
transactions contemplated by the Transaction Documents, including, but not
limited to, defending any Actions challenging this Agreement or otherwise
seeking to enjoin or delay the consummation of the transactions contemplated by
the Transaction Documents.

 

17



--------------------------------------------------------------------------------

ARTICLE 6

ADDITIONAL AGREEMENTS

6.1 Cooperation. At all times following the Closing Date, each Party agrees
(a) to furnish upon request to each other party such further information, (b) to
execute and deliver to each other Party such other documents, and (c) to do such
other acts and things, all as another Party may reasonably request for the
purpose of carrying out the intent of this Agreement, the other Transaction
Documents, and the transactions contemplated by this Agreement and the other
Transaction Documents.

6.2 Tax Matters.

(a) Except as otherwise provided herein, SSH shall be liable for, and shall pay
any transfer Taxes or other similar Tax customarily imposed on a contributor in
an asset contribution transaction, and the Contributee shall be liable for, and
shall pay any transfer Taxes or other similar Tax customarily imposed on a
contributee in an asset contribution transaction, that are imposed in connection
with the transfer of the Contributed Assets pursuant to this Agreement and each
shall timely file all Tax Returns required with respect thereto.

(b) SSH and Contributee shall cooperate, to the extent reasonably requested by
the other Party, in connection with the preparation and filing of Tax Returns
and any audit, Action, or other proceeding involving Taxes. Cooperation shall
include the retention and, upon the other Party’s request, the provision of
records and other information reasonably relevant to the preparation of a Tax
Return or the conduct of an audit, litigation, or other proceeding.

(c) SSH shall timely file or cause to be timely filed when due (taking into
account all extensions properly obtained) all Tax Returns that are required to
be filed by or with respect to the SSH Business and any entity constituting part
of the Contributed Assets for periods ending on or before the Effective Date and
shall timely remit, or cause to be timely remitted, any Taxes due in respect of
such Tax Returns.

6.3 Directors’ and Officers’ Indemnification and Insurance.

(a) Without limiting any rights that any manager, director, executive officer or
employee of SSH or of its Affiliates may have under any indemnification
agreement or the Organizational Documents of SSH or as otherwise afforded by
applicable Law, all of which shall survive the Closing, anything to the contrary
contained in any Transaction Document notwithstanding, or under SST’s
Organizational Documents, in addition to, and not in limitation of any other
indemnity rights contained in any Transaction Document, from and after the
Effective Date, SST and the Operating Partnership shall, jointly and severally,
indemnify and hold harmless the current or former managers, directors, executive
officers or employees of SSH and its subsidiaries and Affiliates acting in their
capacity as such (collectively, the “D&O Indemnified Parties”) to the fullest
extent authorized or permitted under applicable Law, as now or hereafter in
effect, for acts or omissions by such D&O Indemnified Parties occurring prior to
the Effective Date.

 

18



--------------------------------------------------------------------------------

(b) For a period of six years after the Effective Date, Contributee shall
maintain in effect the current policies of directors’ and officers’ liability
insurance maintained by SSH with respect to claims arising from, or related to
facts or events which occurred at or before, the Effective Date.

6.4 Employment Matters.

(a) Sections 2.2(l) and 2.3(n) contemplate that the executed TriNet Novation and
Assumption will be delivered at the Closing. Consistent with the TriNet Novation
and Assumption and pursuant to the Service Agreement, the Parties agree that SSH
shall be solely responsible for all obligations and liabilities accrued prior to
the Effective Date relating to the Worksite Employees, including (i) payroll and
fringe benefits, (ii) earned bonuses and incentive compensation, (iii) workers’
compensation, (iv) claims incurred under employee benefit plans, and (v) all
accrued PTO. Conversely, and consistent with the TriNet Novation and Assumption
at or after the Effective Date, the Operating Partnership shall be solely
responsible for all obligations and liabilities accrued at or after the
Effective Date relating to the Worksite Employees, including (1) the Operating
Partnership’s decision to retain or not retain the services of any one or more
of the Worksite Employees, (2) payroll and fringe benefits, (3) earned bonuses
and incentive compensation, (4) workers’ compensation, and (5) claims incurred
under employee benefits plans.

(b) Neither the provisions of Section 3.13, nor Section 3.15, or the provisions
of Section 6.4(a) shall create any third-party beneficiaries, and no current or
former SSH employees, including Worksite Employees and Terminated SSH Employees,
shall have any rights under Section 3.13, Section 3.15 or this Section 6.4 with
respect to employment or continued employment, or benefits, if any, accorded to
employees, including Worksite Employees by any of the Parties, whether before
during or after the Closing.

6.5 True-Up.

(a) On or before the thirtieth (30th) day next following the Effective Date, SSH
shall deliver to the Operating Partnership a statement (the “True-Up
Statement”), which shall set forth all obligations and liabilities accrued on
the books and records of SSH as of the Effective Date, in each instance to
employees and Worksite Employees, including (i) bonuses that were earned or
otherwise vested as of the Effective Date, (ii) bonuses that were not earned or
otherwise vested as of the Effective Date, but which, nevertheless in accordance
with GAAP, would be required to be expensed (whether or not the same have been
so expensed) on the Financial Statements, and (iii) PTO (collectively, the
“Accrued Worksite Employee Obligations”).

(b) There also shall be included in the True-Up Statement the sum of: (i) the
account balances as of the Effective Date of each of the bank accounts set
opposite the name of each Affiliate of SSH in whose name such account stands on
Schedule 6.5(b), (ii) as of the Effective Date, the balance of each prepaid
account of SSH or any Affiliate thereof to vendors, including without limitation
Monster.Com, (iii) the Canadian Harmonized Sales Tax Liability of SSH’s Canadian
Affiliate as of the Effective Date, (iv) $400,000, constituting the aggregate
“seed capital” advances ($200,000 each) made by SSH’s Affiliates, as follows:
(x) SS Growth

 

19



--------------------------------------------------------------------------------

Advisor, LLC in the operating partnership of SSGT, and (y) Strategic Storage
Advisor II, LLC in the operating partnership of SST II, (v) the aggregate
accrued distributions as of the Effective Date that are attributable to limited
liability companies constituting a portion of the Contributed Assets, and
(vi) any and all other amounts attributable to the conduct of the Business or
the ownership and operation of the Contributed Assets, which in accordance with
past practices, consistently applied, as of the Effective Date are credited to,
or inure to the benefit of, SSH or any of its Affiliates (each an “Adjustment
Amount” and collectively, the “Adjustment Amounts”). The Operating Partnership
shall be permitted to review all work papers and procedures used by SSH to
prepare the True-Up Statement and shall have the right to perform any other
reasonable procedures to verify the accuracy thereof and of all information set
forth thereon.

(c) Subject to Sections 6.5(d) and (e), (i) if there is a positive difference
between (x) the Adjustment Amounts, and (y) the Accrued Worksite Employee
Obligations (the “Positive True-Up Amount”), at the Operating Partnership’s
election, made by notice to SSH, given within two (2) Business Days of the
Operating Partnership’s receipt of the True-Up Statement, the Positive True-Up
Amount either shall be (I) paid to SSH in immediately available funds by the
Operating Partnership not later than the last Business Day of the calendar month
next following the month in which the True-Up Statement is delivered to the
Operating Partnership by SSH, or (II) if at the time there is a Deferred Portion
outstanding, added to Deferred Portion outstanding, together with Deferred
Portion Interest on the Positive True-Up Amount retroactive to the Effective
Date, and thereafter paid when the Deferred Portion is paid in accordance with
Section 1.4(b); but (ii) if the Accrued Worksite Employee Obligations are
greater than the Adjustment Amounts, then the positive difference between
(x) the Accrued Worksite Employee Obligations, and (y) the Adjustment Amounts
(the “AWEO Amount”) shall be first netted against any Deferred Portion
outstanding with any remaining balance of the AWEO Amount to be paid to the
Operating Partnership in immediately available funds by SSH not later than the
last Business Day of the calendar month in which the True-Up Statement is
delivered to the Operating Partnership by SSH.

(d) Subject to this Sections 6.5(d) and (e), the True-Up Statement and either
the Positive True-Up Amount or the AWEO Amount, as the case may be, shall be
deemed to be, and shall be, final, binding and conclusive on the Parties. The
Operating Partnership may dispute any amounts reflected on the True-Up
Statement, including SSH’s calculation of either the Positive True-Up Amount or
the AWEO Amount, as the case may be, or that the True-Up Statement contained
mathematical errors on its face; provided, however, that the Operating
Partnership shall notify SSH in writing of any such dispute, setting forth in
reasonable detail any item on the True-Up Statement with which the Operating
Partnership disagrees and the basis in reasonable detail for such disagreement,
which notice must be provided within five (5) calendar days of the Operating
Partnership’s receipt of the True-Up Statement. In the event of such a dispute,
SSH and the Operating Partnership shall attempt to reconcile their differences,
and any written resolution by them as to any disputed amounts and any revisions
to the Positive True-Up Amount or the AWEO Amount shall be final, binding and
conclusive. If, however, SSH and the Operating Partnership are unable to reach a
resolution to such effect within five (5) calendar days of SSH’s receipt of the
Operating Partnership’s written notice of dispute, then SSH and the Operating
Partnership shall submit the amounts remaining in dispute for resolution to an
independent accounting firm, mutually appointed by the Parties (such independent
accounting

 

20



--------------------------------------------------------------------------------

firm being herein referred to as the “Arbiter”). The Arbiter shall determine and
report to the Parties such remaining disputed amounts and any resulting
revisions to the Positive True-Up Amount or the AWEO Amount, as the case may be,
and such report shall be final, binding and conclusive on the parties hereto,
and the True-Up Statement shall be revised forthwith upon receipt of, and
consistent with, the report of the Arbiter, and the revised Positive True-Up
Amount or the revised AWEO Amount, as the case may be, thereafter shall be
deemed to be, and shall be the Positive True-Up Amount or the AWEO Amount, as
the case may be, for all purposes of this Section 6.5, including without
limitation offset and payment, if any, pursuant to Section 6.5(c), anything to
the contrary contained in this Agreement or any other Transaction Document
notwithstanding. Each of the Parties agree to use commercially reasonable
efforts to cooperate with the Arbiter and to cause the Arbiter to resolve any
dispute no later than ten (10) calendar days after matters in dispute are
submitted to the Arbiter for determination. In performing its duties hereunder,
it is understood and agreed that the Arbiter will be functioning as an expert
and not as a mediator or arbitrator. The fees and disbursements of the Arbiter
shall be split evenly between SSH and the Operating Partnership.

(e) Notwithstanding anything to the contrary contained in any Transaction
Document, including without limitation this Section 6.5, if at the end of SSH’s
current fiscal year, which ends on December 31, 2014, any of the bonuses
reflected on the True-Up Statement in accordance with Section 6.5(a)(ii) have
not been fully-earned or otherwise vested in favor of employees, including any
Worksite Employees, who were eligible to receive such bonuses on the Effective
Date, then and in such event, as soon as practicable in the circumstances after
the end of such fiscal year, SSH shall determine that portion of the aggregate
bonuses that were included on the True-Up Statement in accordance with
Section 6.5(a)(ii) but which were not so earned or otherwise vested at the end
of such fiscal year (the “Recoverable Amount”) and shall notify the Operating
Partnership of the Recoverable Amount, which notice shall be final and binding
on the Parties, and the Operating Partnership shall reimburse or cause to be
reimbursed to SSH the Recoverable Amount, together with Deferred Portion
Interest thereon from the Effective Date through and including the date of
reimbursement by first adding the Recoverable Amount, increased by such
interest, to the Deferred Portion, if any, then outstanding with any remaining
balance of the Recoverable Amount and such interest to be paid to SSH by the
Operating Partnership in immediately available funds not later than the last
Business Day of the next succeeding calendar month after the calendar month in
which the notice of the Recoverable Amount was first delivered to the Operating
Partnership by SSH; provided, however, that the Operating Partnership may
dispute the Recoverable Amount in accordance with Section 6.5(d), in which event
the Recoverable Amount shall be substituted for Positive True-Up Amount therein,
and the True-up Statement as referred to therein shall be deemed to, and shall,
refer to the True-Up Statement, as modified by the notice of the Recoverable
Amount.

6.6 Maintenance of Books & Records, Etc.

(a) For a period of seven (7) years after the Closing Date, (i) the Operating
Partnership agrees to retain all books and records of, or related to, the
Business, the Contributed Assets and the Assumed Liabilities and to make the
same available after the Closing Date for inspection and copying by SSH or its
agents at SSH’s expense, upon reasonable request and upon reasonable notice, and
(ii) no such books and records shall be destroyed by the Operating Partnership
without first advising SSH in writing and giving SSH a reasonable opportunity to
obtain possession thereof.

 

21



--------------------------------------------------------------------------------

(b) The Parties agree to furnish or cause to be furnished to each other, upon
request, as promptly as practicable, such information and assistance relating to
the Business, Contributed Assets and Assumed Liabilities (including access to
books and records as contemplated by Section 6.6(a)) as is reasonably necessary
for the filing of all Tax Returns, the making of any election relating to Taxes,
the preparation for any audit by any Governmental Entity, and the prosecution or
defense of any claims, suits or proceedings relating to any Tax, without charge
or expense to the requesting Party.

6.7 Holding Period. (a) In addition to any restrictions on transfer contained in
the Operating Partnership Agreement, for a period of two years following the
Effective Date, SSH shall not offer, pledge, sell, contract to sell, announce
the intention to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option right or warrant for the sale of,
make any short sale or otherwise transfer, dispose or encumber (collectively,
“Transfer”) any of (a) the OP Units it receives pursuant to Section 1.4 of this
Agreement or (b) any REIT Shares held by SSH upon exchange of the OP Units
pursuant to the provisions of the Operating Partnership Agreement, except for
permitted Transfers as set forth in Section 9.2(b) of the Operating Partnership
Agreement.

(b) Notwithstanding anything in this Agreement or the Operating Partnership
Agreement to the contrary, (i) SSH shall not be required to obtain the consent
of SST, as the general partner of the Operating Partnership, for any Transfer of
OP Units received by SSH pursuant to this Agreement, (ii) a transferee pursuant
to a permitted Transfer of the OP Units issued pursuant to this Agreement is
entitled to Transfer any or all OP Units it receives to a transferee or
transferees described in Section 9.2(c)(i), (ii) and (iii) of the Operating
Partnership Agreement or to organizations described in Sections 501(c)(3) and
170(c) of the Code (including without limitation foundations, schools, colleges,
universities, charitable remainder trusts and charitable lead trusts) (iii) the
restrictions on Transfer set forth in this Section 6.7(a) shall not apply in the
event of a Change in Control; and (iv) the provisions of this Section 6.7(b)
shall survive indefinitely, such that they shall apply to OP Units received by
SSH pursuant to this Agreement after the expiration of the two (2) year period
referred to in Section 6.7(a).

ARTICLE 7

INDEMNIFICATION

7.1 SSH Indemnification. From and after the Closing, subject to the other
provisions of this Article 7, SSH agrees to indemnify, defend, and hold
Contributee, their respective officers, directors, stockholders, partners and
members and their respective heirs, legatees, devisees, executors,
administrators, trustees, personal representatives, successors and assigns (the
“Indemnified Contributee Parties”), harmless from and against any and all Losses
incurred by any Indemnified Contributee Party arising from, as a result of, in
connection with, or relating to:

(a) the breach of any representation or warranty made by SSH and contained in
this Agreement or the other Transaction Documents;

 

22



--------------------------------------------------------------------------------

(b) the breach or failure to perform any covenant or agreement made or
undertaken by SSH in this Agreement or any other Transaction Documents;

(c) the Excluded Assets; and

(d) the Excluded Liabilities.

7.2 Contributee Indemnification. From and after the Closing, subject to the
other provisions of this Article 7, Contributee jointly and severally agrees to
indemnify, defend and hold SSH, its respective officers, directors,
stockholders, partners and members and their respective heirs, legatees,
devisees, executors, administrators, trustees, personal representatives,
successors and assigns (each, a “Contributor Indemnified Party”), harmless from
and against any and all Losses incurred by any Contributor Indemnified Party
arising from, as a result of, in connection with, or relating to:

(a) the breach by Contributee or either of them of any representation or
warranty made by Contributee or either of them and contained in this Agreement
or any other Transaction Documents;

(b) the breach or failure to perform any covenant or agreement made or
undertaken by Contributee or either of them in this Agreement or any other
Transaction Documents;

(c) the ownership or operation of the Contributed Assets after the Closing; and

(d) the Assumed Liabilities.

7.3 Indemnifying Procedures.

(a) Upon receipt by a Contributor Indemnified Party or an Indemnified
Contributee Party, as the case may be (the “Indemnified Party”), of notice from
a Third Party of any action, suit, proceeding, claim, demand or assessment
against such Indemnified Party that might give rise to a claim for Losses under
this Article 7, the Indemnified Party shall promptly give written notice thereof
to Contributee, on the one hand, or SSH, on the other hand, as the case may be
(the “Indemnifying Party”), indicating the nature of such claim and the basis
therefor; provided, however, that failure to give such notice shall not affect
the indemnification provided hereunder except to the extent the Indemnifying
Party shall have been prejudiced as a result of such failure. The Indemnifying
Party will have ten (10) days after such notice is given (the “Notice Period”)
to notify the Indemnified Party (i) whether or not it disputes the liability of
the Indemnifying Party to the Indemnified Party hereunder with respect to such
claim or demand, and (ii) whether or not it desires, at the cost and expense of
the Indemnifying Party, to defend the Indemnified Party with respect to the
Third Party claim; provided, however, that any Indemnified Party is hereby
authorized, but is not obligated, prior to and during the Notice Period, to file
any motion, answer or other pleading that it reasonably shall deem necessary or
appropriate to protect its interests or those of the Indemnifying Party. If the
Indemnifying Party notifies the Indemnified Party within the Notice Period that
it desires to defend the Indemnified Party against the Third Party claim, the
Indemnifying Party will have the right to control the defense of such matter by
all appropriate proceedings and with counsel of its own choosing and at its sole
cost and expense. If the Indemnified

 

23



--------------------------------------------------------------------------------

Party desires to participate in any such defense, it may do so at its sole cost
and expense, and in a manner so as not to unreasonably interfere with the
defense of such matter by the Indemnifying Party. If the Indemnifying Party
fails to respond to the Indemnified Party within the Notice Period, elects not
to defend the Indemnified Party, or after electing to defend fails to commence
or reasonably pursue such defense, then the Indemnified Party shall have the
right, but not the obligation, to undertake or continue the defense of, and to
compromise or settle (exercising reasonable business judgment), the matter all
on behalf, for the account, and at the risk, of the Indemnifying Party;
provided, however, that any such compromise or settlement consists solely of
money damages to be borne by the Indemnifying Party and otherwise shall be
reasonably satisfactory to the Indemnifying Party and shall contain as an
unconditional term thereof a full and complete release of the Indemnifying Party
by the Third Party in form and substance reasonably satisfactory to the
Indemnifying Party. Payments to the Indemnified Party for Losses for Third Party
claims which are otherwise covered by the indemnification obligations herein
shall not be required except to the extent that the Indemnified Party has
expended or simultaneously with such payment will expend, out-of-pocket sums. If
the Indemnifying Party has assumed the defense of a Third Party claim, it shall
reasonably proceed with such defense and promptly notify the Indemnified Party
if it proposes to compromise or settle such Third Party claim for the account,
and at the risk, of the Indemnifying Party in accordance with this Section 7.3.
In any event in which the Indemnifying Party has assumed the defense of a Third
Party claim, the Indemnified Party and its counsel shall cooperate with the
Indemnifying Party and its counsel; provided, however, that the foregoing shall
not prevent the Indemnified Party from taking the position that it is entitled
to indemnification hereunder.

(b) In the event any Indemnified Party should have an indemnification claim
against any Indemnifying Party under a Transaction Document that does not
involve a claim by a Third Party, the Indemnified Party, as quickly as is
practicable (but in any event within thirty (30) days after becoming aware of an
indemnification claim) and by the most expeditious means available (promptly
confirmed in writing), shall deliver notice of such claim to the Indemnifying
Party in reasonable detail. The failure by any Indemnified Party to so notify
the Indemnifying Party shall relieve the Indemnifying Party from any liability
that it may have to such Indemnified Party to the extent that the Indemnifying
Party has been prejudiced by such failure. If the Indemnifying Party disputes
its liability with respect to such claim in a timely manner, the Indemnifying
Party and the Indemnified Party shall proceed in good faith to negotiate a
resolution of such dispute and, if not resolved through negotiations, such
dispute may be resolved by litigation before an appropriate Governmental Entity
of competent jurisdiction.

(c) SST shall, and shall instruct the Operating Partnership’s general
partner(s), as well as its directors, officers and employees and the
Contributee’s attorneys, accountants and agents to, at the request of SSH,
cooperate with SSH as may be reasonably required in connection with the
investigation and defense of any Third Party claim, Action or investigation
relating to SSH’s Business, the Excluded Assets or the Excluded Liabilities that
is brought against SSH or any of its Affiliates at any time on or after the
Closing. Likewise, SSH shall, and shall instruct its directors, managers,
officers, employees, attorneys, accountants and

 

24



--------------------------------------------------------------------------------

agents to, at Contributee’s request, cooperate with Contributee as may be
reasonably required in connection with the investigation and defense of any
Third Party claim, Action, or investigation relating to the Contributed Assets
or the Assumed Liabilities that is brought against Contributee or either of them
or any of their respective Affiliates at any time on or after the Closing.

7.4 Survival.

(a) All covenants, agreements, representations and warranties of any party under
this Agreement, subject to the limitations specified in Section 7.4(b), (c) and
(d), shall survive the Closing, and any indemnification claim asserted in
accordance with Section 7.3 prior to the expiration of the applicable survival
period shall continue in effect with respect to such claim until such claim
shall have been finally resolved or settled.

(b) Except as otherwise provided in Section 7.4(d) or (e), the obligations of
SSH under Section 7.1(a) shall survive the Closing until the expiration of
eighteen (18) consecutive months after the Closing Date, with respect to claims
made by Indemnified Contributee Parties by notice in writing to SSH, received on
or before such last day.

(c) Except as otherwise provided in Section 7.4(d) or (e), the obligations of
Contributee under Section 7.2(a) shall survive the Closing until the expiration
of eighteen (18) consecutive months after the Closing Date, with respect to
claims made by Contributor Indemnified Parties by notice in writing to
Contributee, received on or before such last day.

(d) Notwithstanding the provisions of Section 7.4(b) and (c), the obligations
of:

(i) SSH in accordance with Section 7.1(a) with respect to the warranties and
representations contained in Sections 3.1, 3.2, 3.10 and 3.18 (insofar as such
subsection represents SSH’s title to Marks and Domain Names owned by SSH), shall
survive the Closing indefinitely;

(ii) Contributee in accordance with Section 7.2(a) with respect to the
warranties and representations contained in Sections 4.1 and 4.2 shall survive
the Closing indefinitely;

(iii) SSH in accordance with Section 7.1(b), (c) and (d) with respect to any
covenants and agreements to be performed and complied with following the Closing
and with respect to the Excluded Assets and the Excluded Liabilities, in each
case, shall survive the Closing indefinitely; and

(iv) Contributee or either of them in accordance with Section 7.2(b) and
(c) with respect to any covenants and agreements to be performed and complied
with following the Closing and with respect to the Contributed Assets and the
Assumed Liabilities, in each case, shall survive the Closing indefinitely.

(e) The limitations under Sections 7.4(b) and (c) shall not apply in respect of
claims for fraud.

 

25



--------------------------------------------------------------------------------

7.5 Limitations. Notwithstanding anything to the contrary contained in this
Agreement or in any other Transaction Document:

(a) SSH shall not be required to provide any indemnification under this Article
7 with respect to any claim under Section 7.1(a) until the aggregate Losses
exceed one-half of one percent (0.5%) of the Contribution Value, which amount is
equal to $140,000 (the “Basket”), and then only to the extent of the excess of
the aggregate amount of Losses over such amount; provided, however, that the
maximum amount of Losses that may be recovered under this Article 7 by
Contributee or either of them for all claims under Section 7.1(a) in the
aggregate shall not exceed seven and one-half percent (7.5%) of the Contribution
Value, which amount is equal to $2,100,000 (the “Cap”).

(b) If SSH breaches any representation or warranty for which indemnification may
be provided under Section 7.1(a), then, solely for purposes of calculating the
dollar amount of Losses for which any Indemnified Contributee Party is entitled
to indemnification for such breach (including the amounts needed to reach the
Basket), each of such representations and warranties that contain any
qualification as to materiality will be deemed and interpreted to be a
representation or warranty made without such qualification.

(c) If Contributee breaches any representation or warranty for which
indemnification may be provided under Section 7.2(a), then, solely for purposes
of calculating the dollar amount of Losses for which any Contributor Indemnified
Party is entitled to indemnification for such breach, each of such
representations and warranties that contain any qualification as to materiality
will be deemed and interpreted to be a representation or warranty made without
such qualification.

(d) The amount of any Loss for which indemnification is provided under this
Article 7 shall be net of (i) any amounts recovered by the Indemnified Party
pursuant to any indemnification by, or indemnification agreement with, any Third
Party, (ii) third party insurance proceeds (for the avoidance of doubt, not
including self-insurance or insurance with a captive insurance Affiliate) or
other sources of reimbursement received, which shall be an offset against such
Loss, or (iii) an amount equal to the present value of the net Tax benefit or
loss, if any, available to, or taken by, the Indemnified Party attributable to
such Loss. The Indemnified Party shall use commercially reasonable efforts to
seek recovery from all such sources to minimize any Loss for which
indemnification is provided under this Article 7. If the amount to be netted
hereunder from any payment required under this Article 7 is determined after
payment by the Indemnifying Party of any amount otherwise required to be paid to
an Indemnified Party pursuant to this Article 7, the Indemnified Party shall
repay to the Indemnifying Party, promptly after such determination, any amount
that the Indemnifying Party would not have had to pay pursuant to this Article 7
had such determination been made at the time of such payment.

7.6 Exclusive Remedy. The Parties hereto acknowledge and agree that the remedies
provided for in this Agreement and the other Transaction Documents shall be the
Parties’ sole and exclusive remedies with respect to the subject matter of this
Agreement and of the other Transaction Documents, other than for a claim of
fraud or willful misconduct and further that nothing in this Agreement shall
operate to limit the rights of the parties to seek equitable remedies (including
injunctive relief or specific performance). No amount shall be recoverable

 

26



--------------------------------------------------------------------------------

under this Agreement by any Indemnified Party to the extent such party has
asserted a claim and received indemnification for such Loss under any
Transaction Document other than this Agreement or under applicable Law. It is
the Parties’ intention that the indemnification provisions set forth in this
Agreement and the other Transaction Documents shall control and determine the
Parties’ respective rights and obligations concerning any claims with respect to
the Contributed Assets, the Excluded Assets, the Assumed Liabilities or the
Excluded Liabilities. Indemnification obligations under this Article 7 shall be
determined without regard to any right to indemnification that the managers,
officers, employees or agents of SSH (the “SSH Agents”) may have in their
capacities as officers, directors, employees or agents of any stockholder of SST
or its subsidiaries prior to the Closing, and the SSH Agents will not be
entitled to any indemnification from SST or any of its subsidiaries for amounts
paid for indemnification under this Article 7. Without limiting the foregoing,
with respect to any claim brought by an Indemnified Party against the SSH Agents
under this Agreement or otherwise relating to this Agreement, SSH, on behalf of
the SSH Agents, expressly waives any right of subrogation, contribution,
advancement, indemnification or other claim against SST or any Subsidiary of SST
with respect to any amounts owed by SSH or the SSH Agents pursuant to this
Agreement.

7.7 Nature of Damages. Notwithstanding anything to the contrary contained in
this Agreement or any other Transaction Document, in no event shall any
Indemnifying Party be liable to any Indemnified Party for any consequential,
punitive, indirect, incidental or other similar damages, including lost profits,
for any breach or default under, or any act or omission arising out of, or in
any way relating to, this Agreement or any other Transaction Document, or the
transactions contemplated hereby or thereby, under any form of action
whatsoever, whether in contract or otherwise.

ARTICLE 8

GENERAL

8.1 Schedules; Exhibits; Integration. Each schedule and exhibit delivered
pursuant to the terms of this Agreement shall be in writing and shall constitute
a part of this Agreement. This Agreement, together with such schedules and
exhibits, constitutes the entire agreement among the Parties pertaining to the
subject matter hereof and supersedes all prior agreements and understandings of
the Parties in connection therewith.

8.2 Interpretation. For all purposes of the Transaction Documents, except as
otherwise specifically stated therein:

(a) the terms defined in Article 9 have the meanings assigned to them in Article
9 and include the plural as well as the singular;

(b) all accounting terms not otherwise defined herein have the meanings assigned
under GAAP;

(c) pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms;

 

27



--------------------------------------------------------------------------------

(d) the words “include” and “including” shall be without limitation and shall be
construed to mean “include, but not be limited to” or “including, without
limitation;”

(e) references to exhibits, schedules, Articles, Sections and paragraphs shall
be references to the exhibits, schedules, Articles, Sections and paragraphs of
this Agreement; and

(f) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision.

8.3 Submission to Jurisdiction; Governing Law. The Parties (a) hereby
irrevocably and unconditionally submit to the jurisdiction of the state and
federal courts located in Wilmington, Delaware for the purpose of any Action
arising out of or based upon any of the Transaction Documents (“Covered
Matters”), (b) agree not to commence any Action arising out of, or based upon,
any Covered Matters except in the state courts or federal courts located in
Wilmington, Delaware, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper or
that this Agreement or the subject matter of any Covered Matter may not be
enforced in or by such court. All Covered Matters shall be governed by,
interpreted and construed in accordance with the Laws of the State of Delaware
without regard to conflict of law principles that would result in the
application of any Law other than the law of the State of Delaware.

8.4 Amendment. Subject to compliance with applicable Law, the provisions of this
Agreement may not be amended, modified or supplemented without the prior written
consent of SSH and Contributee.

8.5 Specific Performance. The Parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the Parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any federal or state court
located in Wilmington, Delaware in addition to any other remedy to which they
are entitled at law or in equity. Any requirements for the securing or posting
of any bond with such remedy are hereby waived.

8.6 Time of the Essence. Time is of the essence with regard to all obligations
under this Agreement.

8.7 Assignment. No Transaction Document or any rights or obligations under any
of them are assignable without the prior written consent of all of the Parties.

8.8 Headings. The descriptive headings of the articles, sections and subsections
of this Agreement are for convenience only and do not constitute a part of this
Agreement.

8.9 Recitals. The recitals are fully incorporated into this Agreement by
reference.

 

28



--------------------------------------------------------------------------------

8.10 Parties in Interest. This Agreement shall be binding upon, and inure to the
benefit of, each Party, and nothing in this Agreement, express or implied, is
intended to confer upon any other Person any rights or remedies of any nature
whatsoever under or by reason of this Agreement. Nothing in this Agreement is
intended to relieve or discharge the obligation of any third Person to any Party
to this Agreement.

8.11 Notices. Any notice or other communication hereunder must be given in
writing and either (a) delivered in Person, (b) transmitted by electronic mail
or facsimile, (c) transmitted by telefax or telecommunications mechanism
provided, that receipt is confirmed and any notice so given is also mailed as
provided in the following clause (d), or (d) mailed by certified or registered
mail, postage prepaid, return receipt requested as follows:

If to SSH, addressed to:

Strategic Storage Holdings, LLC

111 Corporate Drive, Suite 120

Ladera Ranch, CA 92694

Attention: H. Michael Schwartz, Manager

Email: hms@strategiccapital.net

With a copy (which shall not constitute notice) to:

Kaplan Voeckler Cunningham & Frank

1401 East Cary Street

Richmond, VA 23219

Attention: Robert R. Kaplan, Jr., Esq.

Email: rkaplan@kv-legal.com

If to Contributee, addressed to:

Strategic Storage Trust, Inc.

111 Corporate Drive, Suite 120

Ladera Ranch, CA 92694

Attention: Timothy Morris, Chairman of the Nominating and Corporate

Governance Committee

Email: timothymorris@btinternet.com

With a copy (which shall not constitute notice) to:

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC

3414 Peachtree Road, NE, Suite 1600

Atlanta, GA 30326 Attention: Michael K. Rafter, Esq.

Email: mrafter@bakerdonelson.com

or to such other address or to such other Person as each Party shall have last
designated by such notice to the other Parties. Each such notice or other
communication shall be effective (i) when

 

29



--------------------------------------------------------------------------------

delivered in Person, (ii) if given by telecommunication, when transmitted to the
applicable number so specified in (or pursuant to) this Section 8.11 and an
appropriate confirmation is received, and (iii) if given by mail, three
(3) Business Days after delivery or the first attempted delivery.

8.12 Expenses. Except as otherwise set forth in this Agreement, SSH and
Contributee shall pay its own expenses incident to the negotiation, preparation
and performance of this Agreement and the transactions contemplated hereby,
including, but not limited to, the fees, expenses and disbursements of its
accountants and counsel and of securing third party consents and approvals
required to be obtained by it.

8.13 Representation By Counsel; Interpretation. SSH and Contributee acknowledges
that each Party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of Law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the Party
that drafted it has no application and is expressly waived. The provisions of
this Agreement shall be interpreted in a reasonable manner to effect the intent
of Contributee and SSH.

8.14 Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement shall remain in full force and effect; provided
that the essential terms and conditions of this Agreement for all Parties remain
valid, binding and enforceable. In the event of any such determination, the
Parties agree to negotiate in good faith to modify this Agreement to fulfill as
closely as possible the original intents and purposes hereof. To the extent
permitted by Law, the Parties hereby to the same extent waive any provision of
Law that renders any provision hereof prohibited or unenforceable in any
respect.

8.15 Counterparts. This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile, and each of which
shall be deemed an original of this Agreement, and all of which, when taken
together, shall be deemed to constitute one and the same Agreement.

ARTICLE 9

DEFINITIONS

For all purpose of the Transaction Documents, except as otherwise expressly
provided or unless the context in which a term is used clearly requires
otherwise:

“Accrued Worksite Employee Obligations” has the meaning set forth in Section
6.5(a).

“Acquisition Fee Tail Agreement” means that certain agreement of even date
herewith among SST, the Operating Partnership and SSH, as amended, providing in
certain circumstances for the payment of acquisition fees to SSH or one or more
of its Affiliates.

 

30



--------------------------------------------------------------------------------

“Action” means any action, complaint, petition, suit or other legal proceeding,
whether civil or criminal, in law or in equity, or before any arbitrator or
Governmental Entity.

“Adjustment Amount” or “Adjustment Amounts” has the meaning set forth in
Section 6.5(b).

“Advisor” has the meaning as set forth in the first preamble of this Agreement.

“Affiliate” means with respect to any Person, any other Person that controls, is
controlled by or is under common control with such Person. For purposes of this
definition, “control” (including, with its correlative meanings, the terms
“controlling,” “controlled by,” and “under common control with”) as applied to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of that Person, whether
through ownership of voting securities or equity interests, by Contract or
otherwise.

“Agreement” has the meaning as set forth in the introductory paragraph.

“Applicable Person” means the people listed on Schedule 9.1.

“Arbiter” has the meaning set forth in Section 6.5(d).

“Assigned Contracts” has the meaning as set forth in Section 1.5.

“Assignment of Contracts Agreement” has the meaning set forth in Section 2.2(c).

“Assignment of Domain Names” means an assignment in substantially the form
attached to the Agreement as Exhibit D assigning and transferring the Domain
Names identified therein to the assignee named therein, as amended from time to
time.

“Assignment of Trademarks Agreement” means an assignment in substantially the
form attached to the Agreement as Exhibit B assigning and transferring any or
all Marks, Patents, Copyrights, Trade Secrets, and Intellectual Property
identified therein to the assignee named therein, as amended from time to time.

“Assumed Liabilities” has the meaning as set forth in Section 1.3.

“AWEO Amount” has the meaning set forth in Section 6.5(c).

“Basket” has the meaning as set forth in Section 7.5(a).

“Bill of Sale and Assumption Agreement” has the meaning as set forth in
Section 2.2(a).

“Business” has the meaning as set forth in the second preamble of this
Agreement.

“Business Day” means any day other than (i) a Saturday or a Sunday or (ii) a day
on which banking and other deposit gathering institutions in the Borough of
Manhattan, City and State of New York are authorized or required by applicable
Law to be closed.

 

31



--------------------------------------------------------------------------------

“Cap” has the meaning as set forth in Section 7.5(a).

“Cash Portion” has the meaning as set forth in Section 1.4(a).

“Change in Control” means the first to occur of any of the following events:

a. The consummation of the acquisition by any person (as such term is defined in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of thirty percent (30%) or more of the combined
voting power of the then outstanding voting securities of SST;

b. The consummation of: a merger or consolidation if SST stockholders
immediately before such merger or consolidation do not, as a result of such
merger or consolidation, own, directly or indirectly, more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities of
the entity resulting from such merger or consolidation in substantially the same
proportion as their ownership of the combined voting power of the voting
securities of SST outstanding immediately before such merger or consolidation;

c. The date a majority of members of SST’s Board of Directors is replaced during
any 12-month period by Directors whose appointment or election is not endorsed
by a majority of the members of the Board of Directors before the date of the
appointment or election; or

d. A dissolution or liquidation of SST, or the date that any one person, or more
than one person acting as a group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from SST that have a total gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all of the
assets of SST immediately before such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of SST, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. There is no change in control event
under this paragraph when there is a transfer to an entity that is controlled by
the shareholders of the transferring corporation immediately after the transfer.

“Churchill Contribution Agreement” means that certain agreement of even date
herewith among SST, the Operating Partnership and Churchill TRI, LLC, as
amended.

“Closing” has the meaning as set forth in Section 2.1.

“Closing Date” has the meaning as set forth in Section 2.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any binding agreement or contract, including any understanding,
arrangement, instrument, note, guaranty, indemnity, representation, warranty,
deed, lease, assignment, power of attorney, certificate, purchase order, work
order, insurance policy, benefit plan, commitment, covenant, assurance or
obligation of any kind or nature.

 

32



--------------------------------------------------------------------------------

“Contributed Assets” means the assets of SSH described or listed on Schedule
1.1.

“Contributee” has the meaning as set forth in the introductory paragraph of this
Agreement.

“Contribution Value” has the meaning as set forth in Section 1.4(a).

“Contributor” has the meaning as set forth in the introductory paragraph to this
Agreement.

“Contributor Indemnified Party” has the meaning set forth in Section 7.2.

“Copyrights” means copyrights, whether registered or unregistered, in published
works and unpublished works, and pending applications to register the same.

“Covered Matters” has the meaning as set forth in Section 8.3.

“D&O Indemnified Parties” has the meaning as set forth in Section 6.3(a).

“Deferred Payment Date” has the meaning as set forth in Section 1.4(b).

“Deferred Portion” has the meaning as set forth in Section 1.4(b).

“Deferred Portion Interest” has the meaning as set forth in Section 1.4(b).

“Domain Names” means websites or domain names.

“Effective Date” means 11:59PM, Pacific Daylight Time on August 31, 2014.

“Encumbrance” means any lien, encumbrance, security interest, charge, mortgage,
deed of trust, deed to secure debt, option, pledge or restriction (whether on
voting, sale, transfer, disposition or otherwise) on transfer of title.

“Environmental Law” means any Law relating to the protection of human health or
the environment (including air, surface water, ground water, soil and natural
resources), or the generation, treatment, manufacturing, use, storage, handling,
recycling, presence, release, disposal, transportation or shipment of any
Hazardous Substance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” has the meaning set forth in Section 3.13(c).

“Excluded Assets” has the meaning set forth in Section 1.2.

“Excluded Liabilities” has the meaning set forth in Section 1.3.

“FICA” means the Federal Insurance Contributions Act, as amended.

 

33



--------------------------------------------------------------------------------

“Financial Statements” has the meaning as set forth in Section 3.5(a).

“FUTA” means the Federal Unemployment Tax Act, as amended.

“GAAP” means United States generally accepted accounting principles.

“Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality in each case of any government, whether federal, state or
local, domestic or foreign.

“Hazardous Substance” means any material, substance, waste, compound, pollutant
or contaminant listed, defined, designated or classified as hazardous, toxic,
flammable, explosive, reactive, corrosive, infectious, carcinogenic, mutagenic
or radioactive or otherwise regulated by any Governmental Entity or under any
Environmental Law, including petroleum or petroleum products (including crude
oil) and any derivative or by-products thereof, natural gas, synthetic gas and
any mixtures thereof, or any substance that is or contains polychlorinated
biphenyls (PCB’s), radon gas, urea formaldehyde, asbestos-containing materials
(ACM) or lead.

“Indemnified Contributee Parties” has the meaning as set forth in Section 7.1.

“Indemnified Party” has the meaning as set forth in Section 7.3(a).

“Indemnifying Party” has the meaning as set forth in Section 7.3(a).

“Intellectual Property” means any rights in, including but not limited to the
right to all past and future income, royalties, damages and payments due,
licenses or Encumbrances of, equities in, and other claims that any Person may
have to claim ownership, authorship or invention or the use of, or to object to,
or prevent the modification of, or to withdraw from circulation, or control the
publication or distribution, of any Marks, Patents, Copyrights, Trade Secrets,
Software or Domain Names.

“IRS” means the Internal Revenue Service or any successor entity.

“Knowledge” means actual knowledge of an Applicable Person and the knowledge
that such Applicable Person without independent inquiry would reasonably be
expected to obtain in the course of diligently performing his or her duties.

“Law” means any constitutional provision, statute or other law, rule,
regulation, or interpretation of any Governmental Entity, and any Order.

“Liability” means all indebtedness, obligations and other liabilities of a
Person (whether absolute, accrued, contingent, fixed or otherwise, or whether
due or to become due), including those arising under any Law, Action,
investigation, inquiry or Order and those arising under any Contract.

“Limited Partner Interest Contribution Agreement” means that certain Limited
Partner Interest Contribution Agreement, dated of even date herewith by and
among Strategic Storage Advisor, LLC, USA SS REIT II Advisor, LLC, the Operating
Partnership, USA Self Storage

 

34



--------------------------------------------------------------------------------

Operating Partnership, L.P. and USA SS REIT II Operating Partnership, L.P., as
the same may be amended.

“Loss or “Losses” means any and all costs, expenses, direct losses or damages,
fines, penalties or liabilities (including interest which may be imposed or
incurred in connection therewith, court costs, litigation expenses, reasonable
attorneys’ fees and costs)

“Mark” means any brand name, logos, service mark, trademark, trade name, trade
dress, design rights and other similar designations of source, sponsorship,
association or origin, together with the goodwill connected with the use of and
symbolized by, and all registrations or application for registration of, any of
the foregoing.

“Material Adverse Effect” means an event, change, condition or occurrence that
has or could reasonably be expected to have a material adverse impact or effect
on a Party, the Contributed Assets, Assumed Liabilities or the prospects or
results of operations of the Party’s business, taken as a whole; provided that
“Material Adverse Effect” shall neither be deemed to include the impact or
effect of, nor shall there be taken into account in determining whether there
has been a “Material Adverse Effect”: (a) changes in Laws or interpretations
thereof or binding directives of Governmental Entities, (b) the announcement of
this Agreement and the transactions contemplated hereby or the taking of any
action contemplated by the Transaction Documents or any of them, (c) changes in
GAAP or the interpretations thereof, (d) compliance with, and performance of,
this Agreement and the transactions contemplated by this Agreement, (e) changes
affecting general economic conditions or the industry in which SSH operates,
(f) the failure of SSH to meet projections of earnings, revenues or other
financial measures (whether such projections were made by SSH or any independent
Third Parties), (g) national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack within or upon the United States, or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (h) changes in
financial, banking, or securities markets (including any disruption thereof and
any decline in the price of any security or any market index).

“Notice Period” has the meaning as set forth in Section 7.3(a).

“OP Units” has the meaning as set forth in Section 1.4(a).

“Operating Partnership” has the meaning as set forth in the introductory
paragraph.

“Operating Partnership Agreement” means that certain Third Amended and Restated
Limited Partnership Agreement of Strategic Storage Operating Partnership, L.P.
entered into on September 4, 2014 to be effective at 11:59 p.m. PDT on
August 31, 2014.

“Order” means any decree, injunction, judgment, order, ruling, assessment or
writ of a Governmental Entity or arbitration award.

 

35



--------------------------------------------------------------------------------

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles of formation or organization,
certificate of formation or organization, regulations, operating agreement,
limited liability company agreement, certificate of limited partnership,
partnership agreement, and all other similar documents, instruments, or
certificates executed, adopted, or filed in connection with the creation,
formation, or organization of a Person, including any amendments thereto.

“Parties” has the meaning as set forth in the introductory paragraph.

“Party” has the meaning as set forth in the introductory paragraph.

“Patents” means all (a) patents and patent applications, and (b) business
methods, inventions, and discoveries that may be patentable.

“Permit” means any license, permit, franchise, certificate of authority, or any
waiver of the foregoing, required to be issued by any Governmental Entity.

“Person” means an association, a corporation, an individual, a limited liability
company, a partnership (whether general or limited), a trust (whether inter
vivos or testamentary) or any other entity or organization, whether organized
for profit or not for profit, and including a Governmental Entity.

“Permits” means all permits, certificates of authority, licenses, approvals,
registrations and authorizations that are issued by a Governmental Entity,
pursuant to applicable Law.

“Personal Property” means machinery, equipment, computer programs, computer
software, tools, motor vehicles, furniture, furnishings, leasehold improvements,
office equipment, inventories, supplies, plant, spare parts, and other tangible
or intangible personal property, excluding, however, Contracts, Permits, Marks,
Patents, Copyrights, Trade Secrets, Domain Names and Intellectual Property.

“Positive True-Up Amount” has the meaning set forth in Section 6.5(c).

“Property Manager” has the meaning as set forth in the first preamble to this
Agreement.

“PTO” has the meaning as set forth in Section 3.15(c).

“Recoverable Amount” has the meaning as set forth in Section 6.5(e).

“Regulation D” has the meaning set forth in Section 3.19(a).

“REIT” means a real estate investment trust.

“REIT Shares” means shares of common stock, par value $0.001 per share, in SST
(or successor entity, as the case may be), the terms and conditions of which are
set forth in the Articles of Amendment and Restatement of SST filed with the
Maryland State Department of Assessments and Taxation, as amended or restated
from time to time.

 

36



--------------------------------------------------------------------------------

“SEC” has the meaning set forth in Section 3.19(g).

“Securities Act” means the Securities Act of 1933, as amended.

“Service Agreement” has the meaning as set forth in Section 3.13(a).

“Software” means computer software or middleware.

“SSGT” has the meaning as set forth in the third preamble of this Agreement.

“SSH” has the meaning as set forth in the introductory paragraph of this
Agreement.

“SSH Agents” has the meaning as set forth in Section 7.6.

“SSH Contracts” has the meaning as set forth in Section 3.12.

“SSH Required Third Party Consents” has the meaning as set forth in Section 3.3.

“SSRG” has the meaning as set forth in the second preamble to this Agreement.

“SST” has the meaning as set forth in the introductory paragraph of this
Agreement.

“SST II” has the meaning as set forth in the third preamble to this Agreement.

“Tax” means any gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental (including taxes
under Code §59A), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, escheatment or unclaimed property or
other tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not, and including any obligations to indemnify or
otherwise assume or succeed to the Tax liability of any other Person, including
pursuant to any tax sharing agreement or any other contract relating to the
sharing or payment of any such tax, pursuant to operation of Law or otherwise.

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Taxing
Authority in connection with the determination, assessment, collection, or
payment of any Tax or in connection with the administration, implementation, or
enforcement of or compliance with any Law relating to any Tax, including any
amendment thereof.

“Taxing Authority” means the IRS or any other Governmental Entity responsible
for the administration of any Tax.

“Terminated SSH Employees” shall mean any and all SSH employees who do not
accept an offer of employment with the Operating Partnership as of the Effective
Date.

 

37



--------------------------------------------------------------------------------

“Termination Agreement 1” means that certain Termination of Advisory Agreement,
dated of even date herewith, among, SST, the Operating Partnership and Strategic
Storage Advisor, LLC, as amended.

“Termination Agreement 2” means that certain Termination of Advisory Agreement,
dated of even date herewith, between Self Storage REIT, LLC and USA Self Storage
Advisor, LLC, as amended.

“Termination Agreement 3” means that certain Termination of Advisory Agreement,
dated of even date herewith, between Self Storage REIT II, LLC and USA SS REIT
II Advisor, LLC, as amended.

“Third Party” means any Person other than any Party.

“Trade Secrets” means all know-how, trade secrets, confidential information,
customer lists, Software (source code and object code), technical information,
data, process technology, plans, drawings, and blue prints.

“Transaction Documents” means this Agreement, the Bill of Sale and Assumption
Agreements, the Assignment of Trademarks Agreement, the Assignment of Domain
Names, the Assignment of Contracts Agreements, the Limited Partner Interest
Contribution Agreement and the Churchill Contribution Agreement, and any
amendments to any of them.

“Transfer” has the meaning set forth in Section 6.7.

“TriNet” has the meaning as set forth in Section 3.13(a).

“TriNet Novation and Assumption” has the meaning as set forth in
Section 3.13(a).

“TriNet Plan” has the meaning as set forth in Section 3.13(b).

“True-Up Statement” has the meaning set forth in Section 6.5(a).

“Unit Portion” has the meaning as set forth in Section 1.4(a).

“Worksite Employee” means an “EMPLOYEE” and “Worksite Employees” means
“EMPLOYEES”, both as defined in the Service Agreement.

[Remainder of page left intentionally blank]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

CONTRIBUTOR: SSH: STRATEGIC STORAGE HOLDINGS, LLC a Delaware limited liability
company By:      

/s/ H. Michael Schwartz

  H. Michael Schwartz   Manager CONTRIBUTEE: SST: STRATEGIC STORAGE TRUST, INC.
a Maryland corporation By:  

/s/ H. Michael Schwartz

  H. Michael Schwartz   President THE OPERATING PARTNERSHIP: STRATEGIC STORAGE
OPERATING PARTNERSHIP, L.P.

a Delaware limited partnership

By:  

STRATEGIC STORAGE TRUST, INC.

Its General Partner

  By:  

/s/ H. Michael Schwartz

     

H. Michael Schwartz

President

[Signature page to SSH Contribution Agreement]

 

39



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES*

 

* The Registrant will furnish supplementally a copy of any omitted exhibit or
schedule to the SEC upon request; provided, however, that the Registrant may
request confidential treatment pursuant to Rule 24b-2 of the Securities Exchange
Act of 1934, as amended, for any schedule or exhibit so furnished.

 

A-1